Title: To James Madison from George W. Erving, 16 May 1803 (Abstract)
From: Erving, George W.
To: Madison, James


16 May 1803, London. No. 15. “Private.” Presumes King, who is still in London, has kept JM informed of the state of negotiations between France and Great Britain. War now appears inevitable. Andréossy left London “at 5 o clock this Morning,” and Whitworth is at Boulogne on his way to London. “An Embargo is laid, letters of marque are preparing, & all the orders & movements of the government are warlike.” Had expected peace until the last moment, “presuming Malta to be the only great point in discussion.” “Had I known … of the extremely arrogant pretensions made by this government, I shoud from the beginning have considered war inevitable.” What these pretensions were will appear when the whole correspondence is laid before Parliament “this week.” Will forward a copy to JM “as soon as possible.” “On the question of interest mentioned in the accompanying official letter,” has “said more respecting Mr Pinkneys Exertions” than he would have had he not found that King is disposed “(as usual) to assume all the merit of the negotiation.” King on his own attempted to negotiate the affair with Hawkesbury, who proposed “to split the difference.” King “with his usual Spirit of accommodation was inclined to accept this compromize,” but Pinkney “positively refused to accede to it” or to sign any award which did not include interest. It is “wholly owing” to Pinkney’s determination that the point was carried. “In short all the good which has been done in & about the commission has been effected by him, or at his suggestion.” Has described Pinkney in a former letter. “His pride of talents, great respect for his own character, his ardent desire to obtain credit with individuals & general popularity by his conduct in the Commission, have been very serviceable” to the U.S.; he will conclude “this tedious business” much earlier than any other man perhaps could have done. Adds in a postscript that he hopes JM has heard from Monroe “that he has purchased the whole of Louisiania for a sum & upon terms more advantageous even than Expected” and that all arrangements are such as to “give the most complete satisfaction” to people in all parts of the U.S. “There will not be wanting however amongst the few grounds for censure & disapprobation,” as there are always those “who are determined to approve of nothing.” Has heard on “the best authority” that King already complains that U.S. territory “will be too ⟨e⟩xtensive, that it will be impossible to govern the people who shall settle on the Western Bank ⟨of⟩ the Missisippi, & so on,” without mentioning “the very obvious means” which Congress has of preventing the mischief he anticipates. “Perhaps you will think that I have written Enough at different times about this gentleman; you ought to be better acquainted with him than myself, but I have had very particular opportunities of knowing that he is a very artificial & dangerous character—a man with two faces a sort of Janus in his common intercourse with the world, & he woud be a Sejanus in certain political circumstances.”
 

   
   RC (MHi: Erving Papers). 3 pp.; damaged by removal of seal.



   
   Erving to JM, 30 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:561–62).



   
   Erving to JM, 1 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:531–36).



   
   Lucius Aelius Sejanus was commander of the praetorian guard and the confidant of the emperor Tiberius. Ambitious to ascend to the throne, he poisoned the emperor’s son Drusus and set Tiberius against Agrippina, the widow of Germanicus. When his crimes were exposed, he was executed by order of the emperor (William Smith, ed., Dictionary of Greek and Roman Biography and Mythology [3 vols.; Boston, 1849], 3:766–68).


